Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.
 
Response to Arguments
	Applicants arguments and amendments, filed on 8/12/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 1 to require that variable Ar1 has one of the nine structures shown in claim 1 and that variables Ar1 and Ar2 are different.  Applicants argue that the prior art teachings of Ito et al. (WO-2018164239) can no longer be relied upon as compound 9 of Ito et al. has variable Ar2 equal to a dibenzofuran group which Applicants argue is not a C8 to C30 aryl group.  However, all heteroaryl groups are themselves aryl groups and one having ordinary skill in the art would understand that any heteroaromatic ring system could also be referred to more generally be referred to as an aromatic ring system.  The prior art has many examples where it is clearly stated that the term “aryl” also includes “heteroaryl”.1  For this reason, the prior art rejection to Ito et al. is wholly maintained.  
	Applicants have amended independent claim 7 such that when variables R9 and R10 are independently a substituted or unsubstituted C6-C30 aryl group, variables R5 and R6 are not a substituted or unsubstituted C1-C30 alkyl group.  These amendments have caused the prior art rejections to Nakano (US 2017/0213980), and those which rely upon Kato et al. (US 2015/0228899) and Takahashi et al. (WO 2018/174293) to be withdrawn.  Further search has led to new prior art rejections, which are described below.  Last, Applicants amendments to claim 1 has caused a 112(b) rejection and a 112(d) rejection against claim 4, for reasons provided below. 

Claim Objections
	Claim 4 is objected to as variable “Ar2” should be amended to Ar2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the 

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 1 has been amended to recite that variable Ar1 (is equal) to one of the nine structures shown.2  However, the seventh structure (the one with the fluorene group) is unclear since the claim can be interpreted as having a 9,9-dimethylfluorenyl structure with no attachment point to variable L1, or that perhaps, one of the two groups which would be construed to be methyl, is actually a point of attachment.  Without any further information from the claim, it is the position of the Examiner, that this portion of claim 1 is indefinite since at least two possible interpretations of the claim exist.  Correction and/or clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended claim 1 requires that variables Ar1 and Ar2 are different.  Claim 1 recites all possible unsubstituted naphthyl groups for variable Ar1.  As such, variable Ar2 cannot be equal to an unsubstituted naphthyl group as recited in claim 4, which is directly dependent from claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (WO-2018164239, which has a publication date of 9/13/18).  The English language equivalent US 2020/0024263 will be relied upon for citation purposes.
Claim 1: Ito et al. teaches substituted triarylamine compounds and their use in organic electroluminescent devices.  One device example is example 9, which employs compound 9 as a compound which is present in a second hole transporting layer (Table 1).  The structure of compound 9 is shown on page 313.  As applied to chemical formula 1 of claim 1, compound 9 has variables k, l, m, and n all equal to zero, linkers L1 and L2 are both equal to p-phenylene, variable Ar2 is dibenzofuran, which can properly be referred to as a condensed C12 arylene group for reasons provided in the response to arguments section above, and variable Ar1 is an unsubstituted C10 condensed polycyclic group which satisfies the second structure regarding variable Ar1 in claim 1, thereby anticipating all of the compound limitations of claim 1.  Device example 9 includes an anode, a cathode, and a layer which comprises a compound satisfying chemical formula 1, thereby anticipating all of the device limitations of claim 1.
Claim 2: In compound 9 of Ito et al., variables L1 and L2 are unsubstituted phenylene, thereby anticipating claim 2.
Claim 5: Compound 9 is employed in a second hole transport layer, which can also be referred to a hole transport auxiliary layer, thereby anticipating claim 5.
Claim 6: Device example 9 further includes a hole injection layer, a first hole transport layer, an electron transport layer, a second (auxiliary) electron transport layer, and an electron injection layer, thereby anticipating claim 6 (paragraphs 0383-0391).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0014645).
Claim 7: Park et al. teaches organic light-emitting devices which are comprised of a first electrode (anode), a second electrode (cathode), and a first and second hole transport layer of Formulae 1 and 2, respectively, located between the anode and cathode (abstract of Park et al.).  While Park et al. does not exemplify a device which anticipates all of the limitations of independent claim 7, it would have been obvious to one of ordinary skill in the art to have prepared a light-emitting device comprising a first organic layer comprising a compound satisfying chemical formula 2 and a second organic layer comprising a compound satisfying chemical formula 3 given the overall teachings of Park et al.  Specifically, Park et al. teaches that the first hole transport layer includes at least one of compounds 309 to 320 and the second hole transport layer includes at least one of compounds 701-715 (paragraph 0020).  Every one of compounds 701-715 satisfies chemical formula 3 of claim 7, and compounds 315 and 317 satisfies chemical formula 2 of claim 7.  As applied to chemical formula 2, compound 315, for example, has variables L3 and L4 equal to a single bond, variable L5 is equal to a p-phenylene group, variable Ar3 is equal to an N-phenylcarbazoyl group, which is a C12 heteroaryl group which is substituted by a phenyl group, or simply a C18 heteroaryl group, variable X is equal to CR9R10, variables R9  and R10 are equal to methyl, variables p and q are equal to zero, and variables R5 and R6 are equal to methyl.  The selection of any one of the explicitly taught first hole transport material and any one of the explicitly taught second hole transport material affords 180 possible combinations, with all but 10 of the 180 combinations failing to satisfy claim 7.  As such, the preparation of an organic light-emitting device which satisfies all of the limitations of claim 7 is obvious to one having ordinary skill in the art.
Claims 8 and 9: Compounds 704-706 and 710-712 also satisfy the limitations of claims 8 and 9 regarding variables Ar4 and Ar5.  There are a total of 12 combinations of compounds 704-706, 710-712 with compounds 315 and 317 out of the 180 possible combinations.  The selection of any of the possible 180 combinations is obvious to one of ordinary skill in the art, including the 12 combinations which would also satisfy claims 8 and 9.
Claims 10 and 11: The first hole transport layer taught by Park et al. is a compound satisfying chemical formula 2 and the second hole transport layer (which can be referred to as a hole transport auxiliary layer) is a compound satisfying chemical formula 3, which satisfies the limitations of claims 10 and 11.
Claim 12: The light-emitting devices taught by Park et al. further comprise an electron transport layer and an electron injection layer, thereby anticipating claim 12. 

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0014645) in view of Kawakami et al. (US 2007/0215867) as applied to claim 7 above.
Park et al. teaches organic electroluminescent devices which satisfy claim 7, as described above.  While Park et al. does not explicitly teach the device limitations recited in claims 13-18, one having ordinary skill in the art understands that the production of a light-emitting device does not end with preparing the light-emitting elements taught by Park et al.  To produce a viable commercial product, one of ordinary skill understands that additional steps are required to prepare a shelf-stable organic light-emitting display device.  Further, the employment of a pixel array which is driven by a thin film transistor having a source and a gate electrode is well-known in the art.  Kawakami et al. represents one such teaching.  Park et al. and Kawakami et al. are combinable because they are from the same field of endeavor, namely, organic electroluminescent devices.  Kawakami et al. teaches hole transporting spirofluorene materials and their employment in light emitting devices and electronic devices.  Figures 2-5 of Kawakami et al. are drawn to the light-emitting devices taught therein.  In embodiment mode 3, Kawakami et al. teaches the preparation of a light-emitting device comprising the organic light-emitting element described in embodiment mode 2.  The devices are taught to include a thin film transistor which includes a semiconductor layer, a gate insulating layer and a gate electrode (paragraph 0188 and Figure 2A).  Additionally, one or more passivation layers are taught to be included which are formed on the second electrode (paragraphs 0203-0204).  Further, Kawakami et al. teaches that a protection film is form on the light-emitting device to prevent moisture or the like from entering.  The protection film includes a counter substrate which is firmly attached by a sealing adhesive (paragraph 0246).  The collective teachings of Kawakami et al. render obvious to one of ordinary skill in the art to prepare light-emitting devices which satisfy the limitations of claims 13-18 using the light-emitting elements of Park et al.  One of ordinary skill in the art understands that to prepare organic light-emitting devices using the light-emitting elements taught by Park et al. it is necessary to include the additional process steps of passivation and to also incorporate a driving thin film transistor so as to prepare an active-matrix display, which is widely employed in current display technologies.  

Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 is rejected but is free of any prior art rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examples in the prior art which support this statement include He (US 2007/0265418, paragraph 0037), and Naraoka et al. (US 20120138918, paragraph 0051).  These references are cited on the attached PTO-892 form.
        2 The term “has one of the following structures” is interpreted by the Examiner to mean that variable Ar1 is equal to one of the following structures.